Citation Nr: 1757552	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  14-11 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary  to degenerative joint disease of the right and left knees.

2.  Entitlement to service connection for degenerative joint disease of the right knee.

3.  Entitlement to service connection for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1966 to November 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board notes that the Columbia, South Carolina RO currently has jurisdiction over these issues.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a January 2017 Board videoconference hearing.  A transcript of that hearing has been associated with the claims file.

This is a paperless appeal located on the Caseflow Reader paperless claims processing system.  The Board has reviewed the electronic records maintained in Caseflow Reader to ensure consideration of the totality of the evidence.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained these systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran maintains that he is entitled to service connection for degenerative disc disease of the lumbar spine and degenerative joint disease of the bilateral knees.  

In May 2012, the Veteran was afforded VA examinations for all three of these issues.  The Veteran reported that he was a paratrooper and would jump out of helicopters onto the ground and had "hard" parachute landings.  The Veteran did not remember any specific injuries to his lower back or knees.  The examiner opined that the Veteran's degenerative disc disease and degenerative joint disease of the bilateral knees were less likely than not incurred in or caused by the Veteran's service with the rationale that they were not documented in the Veteran 's service treatment records nor were they documented within two years of an in service injury.

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the United States Court of Appeals for Veterans Claims found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Pursuant to 38 C.F.R. § 4.2 (2016), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  The Board concludes that a new VA examination and opinion are required.

A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  The examiner indicated that the Veteran's degenerative disc disease and degenerative joint disease of the bilateral knees were not caused by his military service because the service treatment records are silent for any complaints, diagnoses, or treatment of such.  

According to 38 U.S.C. § 1154 (a) (2012), the Secretary must consider the places, types, and circumstances of the Veteran's service, unit's history, service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C. § 1154 (b) (2012).  The Board notes that the Veteran's DD Form 214 notes that the Veteran was awarded, amongst others, a Parachute Badge, a Combat Infantryman's Badge, and a Vietnam Campaign Medal with Device.  Additionally, the form reflects that the Veteran completed basic airborne training and that his last duty assignment was with the 82nd Airborne Division.  Here, the Board concedes the Veteran's participation in combat in Vietnam.

The May 2012 examiner did not consider the Veteran's lay statements regarding jumping out of helicopters while on active duty or his status as a combat Veteran.  As such, the opinion is inadequate and the Board must remand the claim for a new examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  All records obtained must be associated with the claims file.

2.  After, and only after, completion of step one above, arrange for the Veteran to undergo VA examinations with appropriate medical providers to determine the nature and etiology of the Veteran's degenerative disc disease and degenerative joint disease of the bilateral knees.

a.  For the Veteran's degenerative disc disease:

The examiner must review the Veteran's
claims file and elicit a full history from the Veteran regarding his degenerative disc disease.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's degenerative disc disease had its clinical onset during active service or is related to any in-service disease, event, or injury.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's degenerative disc disease was caused or aggravated by the Veteran's degenerative joint disease of the bilateral knees.

b.  For the Veteran's degenerative joint disease of the bilateral knees:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding degenerative joint disease of the bilateral knees.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's degenerative joint disease of the bilateral knees had its clinical onset during active service or is related to any in-service disease, event, or injury.

All opinions provided must be thoroughly explained, and a complete and detailed rationale for any conclusions reached should be provided (a bare conclusory statement will be deemed inadequate).  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

The examiner is directed to presume that the Veteran was subjected to joint stress in service notwithstanding the lack of in-service documentation to this effect (combat veterans are entitled to certain presumptions under 38 U.S.C. § 1154 (b)).  To this point, the examiner should address the Veteran's lay statements regarding jumping out of helicopters onto rough terrain, often at distances of roughly five feet off the ground, while wearing 45 to 55 pounds of equipment.

It is not sufficient to base an opinion on a mere lack of documentation of complaints in the service or post-service treatment records.

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


